DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craig et al. 2008/0238094.
In regard to claim 1, Craig et al. discloses a directly connected drill pipe, comprising: 
a tool joint pin having: an outer annular projection 42 extending axially outwardly and terminating in a main shoulder; 
an inner annular projection 30 extending axially outwardly and terminating in an auxiliary shoulder; an annular groove 40 disposed between the outer annular projection and the inner annular projection, the annular groove extending axially inwardly and terminating in a bottom surface 46 comprising a main auxiliary shoulder; a tool joint box having: an outer annular groove extending axially inwardly and terminating in a main shoulder 68: an inner annular groove extending axially inwardly and terminating in an auxiliary shoulder 20; an annular projection 75 disposed between the outer annular groove and the inner annular groove, the annular projection extending axially outwardly and terminating in a main auxiliary shoulder 72; wherein a connection between the tool joint pin and the tool joint box comprises: the outer annular projection of the tool joint pm operably connected to the outer annular groove of the tool joint box; the inner annular projection of the tool joint pin operably connected to the inner annular groove of the tool joint box: the annular projection of the tool joint box operably connected to the annular grove of the tool joint pin (see fig. 1).
In regard to claim 2, wherein the inner annular projection 30 of the tool joint pin comprises at least one tapered surface with threads 26 between the main auxiliary shoulder and the auxiliary shoulder.
In regard to claim 3, wherein the inner annular groove 30 of the tool joint box comprises at least one tapered surface with threads 18 between the auxiliary shoulder and the main auxiliary shoulder.
In regard to claim 4, wherein the main shoulder of the outer annular projection and the outer annular groove comprise threads operably connected during the connection between the tool joint pin and the tool joint box.
In regard to claim 5, wherein the auxiliary shoulder 30 of the inner annular projection and the inner annular groove 20 are operably sealed during the connection between the tool joint pin and the tool joint box (see paragraph 15 and 18 where it describes the shoulder surfaces coming into contact with one another). 
In regard to claim 6, wherein the main auxiliary shoulder 72 of the annular projection and the annular groove 46 are operably sealed during the connection between the tool joint pin and the tool joint box (see paragraph 15 and 18 where it describes the shoulder surfaces coming into contact with one another).
In regard to claim 7, wherein the inner annular projection of the tool joint pin and the inner annular groove of the tool joint box have threads 26, 18 operably connected during the connection between the tool joint pin and the tool joint box.
In regard to claim 8, Craig et al. discloses a directly connected drill pipe, comprising: 
a tool joint pin having: a main shoulder 70 disposed on an outer annular projection; an auxiliary shoulder 30 disposed on an inner annular projection: a main auxiliary shoulder 46 disposed within an annular groove; 
a tool joint box having: a main shoulder 68 disposed within an outer annular groove;  
an auxiliary shoulder 20 disposed within an inner annular groove: a main auxiliary shoulder 72 disposed on an annular projection; wherein a connection between the tool joint pin and the tool joint box comprises: a main shoulder connection between the main shoulder of the tool joint pin and the tool joint box: an auxiliary shoulder seal between the auxiliary shoulder of the tool joint pin and the tool joint box: a main auxiliary shoulder seal between the main auxiliary shoulder of the tool joint pin and the tool joint box (see paragraph 15 and 18 where it describes the shoulder surfaces coming into contact with one another).
In regard to claim 9, further comprising:
threads 26, 18 disposed on the main shoulder of the tool joint pin and tool joint box, wherein the threads are mated together during the main shoulder connection between the tool joint pin and the tool joint box.
In regard to claim 10, further comprising:
a sealing surface disposed on the auxiliary shoulder 30 of the tool joint pin and tool joint box 20, wherein the sealing surfaces are mated together dune the auxiliary shoulder seal between the tool joint pin and the tool joint box (see paragraph 15 and 18 where it describes the shoulder surfaces coming into contact with one another).
In regard to claim 11, further comprising:
a sealing surface disposed on the main auxiliary shoulder 46 of the tool joint pin and tool joint box 72, wherein the sealing surfaces are mated together during the main auxiliary shoulder seal between the tool joint pm and the tool joint box (see paragraph 15 and 18 where it describes the shoulder surfaces coming into contact with one another).
In regard to claim 12, further comprising:
an annular groove sealing surface 75 disposed within the annular groove and an annular projection sealing surface 75 disposed on the annular projection, wherein the annular groove sealing surface and the annular projection sealing surface are mated together during the main shoulder connection and the main auxiliary shoulder seal (see fig. 4).
In regard to claim 13, further comprising:
a tapered surface 14 disposed on the inner annular projection between the auxiliary shoulder and the main auxiliary shoulder of the tool joint pin and disposed on the annular projection between the main auxiliary shoulder and the auxiliary shoulder of the tool joint box.
In regard to claim 14, further comprising:
threads 26, 18 disposed on the inner annular projection between the auxiliary shoulder and the main auxiliary shoulder of the tool joint pin and disposed on the annular projection between the main auxiliary shoulder and the auxiliary shoulder of the tool joint box, wherein the threads are mated together during the connection between the tool joint pin and the tool joint box. 
In regard to claim 15, Craig et al. discloses a method of connecting drill pipe, comprising:
providing a tool joint pin having a main shoulder 70 disposed on an outer annular projection, an auxiliary shoulder 30 disposed on an inner annular projection, and a main auxiliary shoulder 46 disposed within an annular groove, and a tool joint box having a main shoulder 68 disposed within an outer annular groove, an auxiliary shoulder 20 disposed within an inner annular groove, and a main auxiliary shoulder 72 disposed on an annular projection:
connecting the tool joint pin and the tool joint box by: mating a main shoulder connection between the main shoulder of the tool joint pin and the tool joint box; mating a main auxiliary shoulder seal between the main auxiliary shoulder of the tool joint pin and the tool joint box: and  mating an auxiliary shoulder seal between the auxiliary shoulder of the tool joint pin and the tool joint box (see fig. 1).
In regard to claim 16, further comprising mating threads 18, 26 together disposed on the main shoulder of the tool joint pin and tool joint box. 
In regard to claim 17, wherein the main shoulder connection occurs before the main auxiliary shoulder seal and the auxiliary shoulder seal (see fig. 4 where spacing between 68 and 72 is shorter than 46 and 72, so 70,68 will contact before 46,72 upon final makeup of the joint). 
In regard to claim 18, wherein the main auxiliary shoulder main shoulder seal occurs after the main shoulder connection and before the auxiliary shoulder seal see fig. 4 where spacing between 68 and 72 is shorter than 46 and 72, so 70,68 will contact before 46,72 upon final makeup of the joint).
In regard to claim 19, further comprising: mating threads 18,26 together disposed on the inner annular projection between the auxiliary shoulder and is the mam auxiliary shoulder of the tool joint pin and disposed on the annular projection between the main auxiliary shoulder and the auxiliary shoulder of the tool joint box.
In regard to claim 20, further comprising: mating an annular groove sealing surface 75 disposed within the annular groove and an annular projection sealing surface 62 disposed on the annular projection 72 during the main shoulder connection and the main auxiliary shoulder seal (see fig. 4). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Keszthelyi, Wood, Granger, Gallagher, Pollack and Wajnikonis disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679